Citation Nr: 0716906	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a tumor or growth 
on the right calf.

2.  Entitlement to service connection for fracture of the 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  New claims made 
during the appeal period and denied by the RO in a March 2005 
rating decision are not on appeal before the Board as no 
notice of disagreement was received.


FINDINGS OF FACT

1.  A growth on the right calf just below the knee was 
initially identified during service and a similar growth was 
found in the same area on VA outpatient visit in May 2004.

2.  A right hand injury in service is not related to any 
current diagnosis of a right hand disability as no diagnosis 
was made for many years after separation and the competent 
evidence of record fails to relate such disorder to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  A tumor or growth on the veteran's right calf was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.102, 3.303 (2006).

2.  The veteran does not have residuals of a right hand 
injury that was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements prior to 
initial adjudication by the RO in an April 2003 letter.  
While this defective notice was followed by a notification 
letter issued in July 2006 which contained the elements of 
service connection as defined by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and the fourth element as 
outlined above, as the RO did not readjudicate the claim 
after issuance of the complete notification letter, the 
defective notice was not cured.  However, the veteran has not 
been prejudiced by the defective notice as he has been given 
every opportunity to submit evidence in support of his claim, 
was supplied with the complete language of 38 C.F.R. § 3.159 
in the March 2005 statement of the case and March 2005 letter 
containing the fourth element outlined above, in addition to 
the July 2006 notification letter.  Moreover, since the 
veteran submitted a written statement in March 2005 that he 
had no more information regarding his claim and since he did 
not respond to the July 2006 letter there is no additional 
evidence for the RO to consider and a remand to have the RO 
readjudicate the issue on the same evidence would be a futile 
gesture devoid of any real chance for favorable action on the 
veteran's claim.  Accordingly, it is determined that any 
defect with respect to the notice requirement in this case 
was harmless error and is not prejudicial to the veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
The RO also obtained private medical records identified by 
the veteran to be relevant and attempted to obtain all other 
private medical records identified by the veteran to be 
relevant; however, many were unattainable.  There does not 
appear to be any other evidence, VA or private, relevant to 
the claim at this time.  No examination is necessary in this 
case as the veteran has submitted no competent medical 
evidence indicating a link between any current diagnosis of a 
right hand disability and service

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that he has had a growth or tumor on his 
right leg since service and that he fractured his hand in 
service from which he now suffers the residuals.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Right Leg Tumor

With regards to the claim for entitlement to service 
connection for a tumor or growth on the veteran's right leg, 
the veteran's service medical records indicate treatment 
regarding a "small subcutaneous nodule" on the right knee 
in February 1968.  The location was described as being on the 
medial right leg, just distal to the knee cap and reportedly 
had been present for two months.  Post-service records 
include a VA outpatient report dated in May 2004 which 
references a subcutaneous nodule on the medial side of the 
right lower extremity just distal to the right knee.  It 
would certainly appear that this was the same nodule that was 
initially identified in service and is, therefore, service 
connected.

Right Hand Injury

With regards to the claim for entitlement to service 
connection for a right hand fracture, the evidence submitted 
does not substantiate the veteran's claim.  The veteran's 
service medical records indicate that he fell on his right 
hand in May 1968 and that he complained of right hand 
swelling and pain in July 1968 but x-rays taken at the time 
were negative for abnormalities.  The veteran has submitted 
post service medical records which reflect that he worked as 
a construction worker and that he complained of hand pain on 
several occassions.  The examining physicians opined that the 
veteran's complaints of hand pain were due to carpal tunnel 
syndrome and x-rays taken in May 2004 revealed "minimal 
osteoarthritis of the IP joints of both hands more pronounced 
in the DIP joint of the right long finger."  

The first mention of hand pain in the claims file comes 33 
years after separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Nowhere in the veteran's post-servce medical 
records is there an opinion relating his current diagnosis to 
service despite the veteran's contention that they are in 
fact related.  No residuals or findings of an old fracture or 
injury were reported on the post-service x-rays.  While the 
veteran may sincerely believe that he has residuals of a hand 
fracture in service, as a lay person, he is not competent to 
render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the 
reasons discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have 
residuals of a hand fracture in service as a result of 
service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a tumor or growth on 
the right calf is granted.

Entitlement to service connection for residuals of a fracture 
of the right hand is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


